Case 1:19-cv-08086-AJN Document 27-2 Filed 11/25/19 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee ee a ee eee ee x
SECURITIES AND EXCHANGE COMMISSION, a | NOV 26 2019. I
Plaintiff, ones
ECF Case
- against -
No. 19 Civ. 8086 (AJN)
MICHAEL HILD,
LIVE WELL FINANCIAL, INC.,
Defendants,
nae meee neem mt tata meer ammeter kee x

WHEREAS, on November 25, 2019, the Government submitted a motion seeking
to intervene in this action and seeking a partial stay of further proceedings, in light of the
pendency of the parallel criminal action United States v. Michael Hild, 19 Cr. 602 (RA) (the
“Criminal Action”), in which an indictment has been returned; and
WHEREAS, defendant Michael Hild consents to the partial stay sought by the
Government; and
WHEREAS, defendant Live Well Financial, Inc., acting by and through its duly
appointed chapter 7 trustee, takes no position on the request for a partial stay in this action; and
WHEREAS, the Securities and Exchange Commission (the “SEC”) takes no
position on the request for a partial stay; and
WHEREAS, the Court finds that a partial stay of further proceedings in this action
is in furtherance of the interests of justice and will not prejudice any party; it is hereby |

ORDERED that the Government’s motion to intervene is GRANTED. It is further

 
Case 1:19-cv-08086-AJN Document 27-2 Filed 11/25/19 Page 2 of 3

ORDERED that discovery in this action is stayed in its entirety with the exception
of party document discovery, which may proceed during the pendency of the Criminal Action,
subject to the exceptions set forth herein. For avoidance of doubt, all depositions, interrogatories,
and any other forms of discovery besides the parties’ production of documents in response to civil
subpoenas is hereby stayed;

It is further

ORDERED that party document discovery shall also be stayed with respect to the
following categories of documents:

(a) Any production of transcripts of testimony and notes of or memoranda
describing interviews with; written statements made or adopted in the course of
an interview by; or correspondence concerning interviews of any person whom
the Government designates to the SEC as individuals who may be called as a
witness in the Criminal Action;

(b) Disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1)(A)(@);

It is further
ORDERED that nothing contained in this Order shall in any way impair, impact, or limit
the rights, power, and authority of the chapter 7 trustee of Live Well Financial, Inc., including
without limitation in connection with the trustee’s investigation or the serving or taking of
discovery in any other action or proceeding.

It is further
Case 1:19-cv-08086-AJN Document 27-2 Filed 11/25/19 Page 3 of 3

ORDERED that defendant’s obligation to answer or otherwise move in response to the

complaint is hereby stayed. Upon lifting of the stay, defendant will have 60 days to answer or

other move in response to plaintiffs complaint.

SO ORDE
Any /el

an RABLE A UI J. NATHAN DAT
ED STATES DISTRICT JUDGE
